UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4030



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCUS TERRELL BURNEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-04-36)


Submitted:   November 30, 2005         Decided:     December 19, 2005


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Windy C. Venable, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Christine Witcover
Dean, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marcus Terrell Burney was found guilty by a jury of

possessing with intent to distribute marijuana (Count 2) and

possessing a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C.A. § 924(c) (West Supp. 2005) (Count 3).              On

appeal, he raises one issue: whether the district court erred by

failing to use his proposed jury instruction regarding the § 924(c)

charge.   For the reasons that follow, we affirm.

           We   do   not   find   that   the   district   court   abused   its

discretion by declining to use Burney’s proposed jury instruction.

See United States v. Russell, 971 F.2d 1098, 1107 (4th Cir. 1992)

(giving review standard). Burney has failed to show that the court

committed reversible error by not giving the contested instruction.

See United States v. Lewis, 53 F.3d 29, 32-33 (4th Cir. 1995)

(stating standard).        We have held that a “district court is not

required to give defendant’s particular form of instruction, as

long as the instruction the court gives fairly covers a theory that

the defense offers.” United States v. Smith, 44 F.3d 1259, 1270-71

(4th Cir. 1995) (citation omitted).

           Accordingly, we affirm.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED



                                    - 2 -